DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 02 July 2021 has been received and entered.  Claims.  Claims 1-27, 29, 31, 33, 35-39, 48-49 and 54-55 have been canceled, claims 28, 30, 32, 34, 50-53 and 56 have been amended.  Claims 28, 30, 32, 34, 40-47, 50-53 and 56 are currently pending. 
Claims 40-47 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 November 2020.  Claims 28, 30, 32, 34, 50-53 and 56 are currently under consideration in the instant Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
Applicant’s arguments filed 02 July 2021 have been fully considered but are not deemed to be persuasive.

Specification
The title of the invention has been amended as requested.
The abstract has been amended as requested.

Claim Objections
Claim 56 is objected to because of the following informalities:  claim 56 is confusing as it limits the Fc region but depends from a claim that does not limit the domain to an Fc region.  While claim 56 limits the embodiment of claim 53 directed to an Fc region, it fails to limit the other embodiments of claim 53.  It is suggested that claim 56 be amended to “the polypeptide of claim 53, wherein the domain is an Fc region of an antibody and wherein the Fc region is linked to the soluble FGF 21 polypeptide….”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32, 34, 53 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. 2013/0231277 (Mohammadi et al.).
Mohammadi et al. teach FGF21 variant proteins which have substitutions in the C-terminal domain from FGF-19 which increase binding of the FGF21 molecule for beta-klotho (see [0012]).  The FGF21 variant of Mohammadi et al. (SEQ ID NO:206) has a C-terminal domain substitution that results in position 194 being substituted to phenylalanine (see Table 5).  Therefore, the FGF21 variant of Mohammadi et al. anticipates the instant claims.

Response to Arguments
Applicant argues at page 9 that Mohammadi must describe each and every element of each independent claim 28 or 50 to anticipate the present claims and that the FGF21/FGF19 construct of Mohammadi is not the presently claimed construct.  Applicant asserts that claim 28 is drawn in part to an FGF21 polypeptide comprising a mutation of at least one amino acid residue selected from the group consisting of V188, R203 and L194 while SEQ ID NO:206 of Mohammadi is a FGF21/19 chimeric polypeptide sequence.  Applicant asserts that the presetly claimed L194F mutation in FGF21 cannot be taught by SEQ ID NO:206 of Mohammadi because amino acid 194 of FGF21 is not present in the FGF21 component of Mohammadi’s chimeric polypeptide sequence of SEQ ID NO:206.
Applicant’s argument has been fully considered, but is not found persuasive.  The instant claims are not limited in the number of mutations which may be present.  The claims clearly recite that the polypeptide comprises a mutation in at least one amino acid residue selected from named positions which include V188, R203 and L194 of SEQ ID NO:3.  Mohammadi teach a mutated FGF21 polypeptide which substitutes out the entire C-terminal portion of FGF21 beginning at position 191.  The embodiment of SEQ ID NO:206 of Mohammadi necessarily teaches a phenylalanine at position 194 in relation to the FGF21 protein. Additionally, Mohammadi teach that the mutated FGF21 polypeptide has greater affinity for beta-klotho (see [0106]) and therefore, the polypeptide of SEQ ID NO:206 anticipates the instant claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. 2013/0231277 (Mohammadi et al.) in view of U.S. Pat. Pub. 2009/0298757 (Bloom et al.).
  The teaching of Mohammadi et al. is provided above.  Mohammadi et al. does not teach fusion proteins comprising at least one of albumin, thioredoxin, glutathione S-transferase or an Fc region of an antibody or use of linkers for generating the fusion protein.  Bloom et al. teach the use of various components for generating fusion proteins including serum albumin, glutathione-S-transferase, antibodies and antibody fragments or thioredoxin (see [0131-0132]).  Additionally, Bloom et al. teach the use of linkers, including cleavable linkers, to create the fusion proteins.  While Bloom et al. do not specifically state the purpose of the fusions, it was readily known in the art before the effective filing date of the claimed invention that fusions with albumin or antibodies/antibody fragments are made to increase the circulating half-life of protein, fusions with glutathione-S-transferase are made to assist in purification of the protein and fusions with thioredoxin are made to increase protein solubility.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a fusion protein with the FGF21 variant of Mohammadi et al. as taught by Bloom et al. at least one of the components identified by Bloom et al. for the advantages which were well recognized in the art for the various components.  One would have a reasonable expectation of success of making such fusion proteins because the various components are readily used for such purposes, especially for .

Response to Arguments
Applicant argues at page 11 of the response that the FGF21/FGF19 chimeric construct of Mohammadi is distinct and does not anticipate the presently claimed constructs.  Applicant has been fully considered, but is not found persuasive for the reasons provided above.
Applicant further argues that the combination of prior art fails to provide motivation to arrive at the presently claimed constructs and that the combination of prior art fails the first criterion of the KSR test and that the skilled artisan would not have had any reasonable expectation that the presently claimed constructs would be of any particular utility. 
Applicant’s arguments have been fully considered but are not found to be persuasive.  First, the FGF21 mutant portion of the claims is anticipated by the prior art of Mohammadi et al. for the reasons of record.  The current claims are obvious over the disclosure of the FGF21 mutant of Mohammadi et al. in view of Bloom et al. which teach the use of various components for generating fusion proteins including serum albumin, glutathione-S-transferase, antibodies and antibody fragments or thioredoxin (see [0131]-[0132]).  As stated previously, it was well-known in the art to make fusion proteins of biologically active molecules with various components to achieve advantageous and predictable results as evidenced by Bell et al. (Protein Science 22:  1466-1477, 2013).  Applicant asserts with no explanation that the skilled artisan would not have had any reasonable expectation that the presently claimed constructs would 

Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stanislaus et al.  Endocrinology 158:  1314-1327, 2017.
U.S. PGPub 2019/0142963
Allowable Subject Matter
Claims 50-52 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647